DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 02/13/2020. Claims 1-20 are pending in the instant application. Claims 1, 9 and 15 are independent. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/13/2020 and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it merely recites the instant claims. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, 9, 10, 11, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Petrou et al. (US 20110038512 A1).
Regarding Claim 1: Petrou discloses a search system (Refer to para [003]; “identifying one or more persons who potentially match a face in an image query by utilizing social network information and information obtained from other pictures of the identified person(s) to facilitate identification of the best matching person(s).”) comprising: a database in which at least one piece of image data being a selection target is stored (Refer to para [025]; “FIGS. 18A is a block diagram illustrating a portion of the data structure of a facial image database utilized by a facial recognition search system, in accordance with some embodiments. FIG. 18B illustrates relationships between people across a plurality of applications such as social network and communication applications, in accordance with some embodiments. FIG. 18C is a block diagram illustrating some image derived characteristics, in accordance with some embodiments.”) at least one memory storing instructions (Refer to para [040]; “Each of the operations shown in FIG. 2 may correspond to instructions stored in a computer memory or computer readable storage medium.”) and at least one processor connected to the at least one memory and configured to execute the instructions to (Refer to para [146]; “Each of the methods described herein may be governed by instructions that are stored in a non-transitory computer readable storage medium and that are executed by one or more processors of one or more servers or clients. The above identified modules or programs (i.e., sets of instructions) need not be implemented as separate software programs, procedures or modules, and thus various subsets of 

Regarding Claim 9: Petrou discloses search method performed by a computer (Refer to para [040]; “FIG. 2 is a flow diagram illustrating a visual query server system method for responding to a visual 

Regarding Claim 15: Petrou discloses a non-transitory program recording medium that records a program causing a computer to perform (Refer to para [040]; “FIG. 2 is a flow diagram illustrating a 

Regarding Claim 2: Petrou discloses an image indicating an associated person of the search target person is provided as the auxiliary image (Refer to para [054 and 055]; “For some visual queries, the interactive results document includes one or more visual identifiers of respective sub-portions of the visual query. Each visual identifier has at least one user selectable link to at least one of the search results. A visual identifier identifies a respective sub-portion of the visual query. For some visual queries, the interactive results document has only one visual identifier with one user selectable link to one or more results. In some embodiments, a respective user selectable link to one or more of the search results has an activation region, and the activation region corresponds to the sub-portion of the visual query that is associated with a corresponding visual identifier. In some embodiments, the visual identifier is a bounding box (304). In some embodiments, the bounding box encloses a sub-portion of the visual query as shown in FIG. 12A.”). 

Regarding Claim 10: Petrou discloses an image indicating an associated person of the search target person is provided as the auxiliary image (Refer to para [054 and 055]; “For some visual queries, the interactive results document includes one or more visual identifiers of respective sub-portions of the visual query. Each visual identifier has at least one user selectable link to at least one of the search results. A visual identifier identifies a respective sub-portion of the visual query. For some visual queries, the interactive results document has only one visual identifier with one user selectable link to one or more results. In some embodiments, a respective user selectable link to one or more of the search results has an activation region, and the activation region corresponds to the sub-portion of the visual query that is associated with a corresponding visual identifier. In some embodiments, the visual identifier is a bounding box (304). In some embodiments, the bounding box encloses a sub-portion of the visual query as shown in FIG. 12A.”).

Regarding Claim 17: Petrou discloses an image indicating an associated person of the search target person is provided as the auxiliary image (Refer to para [054 and 055]; “For some visual queries, the interactive results document includes one or more visual identifiers of respective sub-portions of the visual query. Each visual identifier has at least one user selectable link to at least one of the search results. A visual identifier identifies a respective sub-portion of the visual query. For some visual queries, the interactive results document has only one visual identifier with one user selectable link to one or more results. In some embodiments, a respective user selectable link to one or more of the search results has an activation region, and the activation region corresponds to the sub-portion of the visual query that is associated with a corresponding visual identifier. In some embodiments, the visual identifier is a bounding box (304). In some embodiments, the bounding box encloses a sub-portion of the visual query as shown in FIG. 12A.”).
 
Regarding Claim 7: Petrou discloses the at least one processor is configured to execute the instructions to (Refer to para [146]; “Each of the methods described herein may be governed by instructions that are stored in a non-transitory computer readable storage medium and that are executed by one or more processors of one or more servers or clients. The above identified modules or programs (i.e., sets of instructions) need not be implemented as separate software programs, procedures or modules, and thus various subsets of these modules may be combined or otherwise re-arranged in various embodiments. Each of the operations shown in FIGS. 5-10 may correspond to instructions stored in a computer memory or non-transitory computer readable storage medium.”): acquire at least one piece of the image data stored in the database (Refer to para [079]; “If the server system receives an annotation, the annotation is stored in a query and annotation database 116, explained with reference to FIG. 5. Then the information from the annotation database 116 is periodically copied to individual annotation databases for one or more of the parallel server systems, as discussed below with reference to FIGS. 7-10.”) detect a face from the acquired image data (Refer 

Regarding Claim 14: Petrou discloses instructions to output the search result to an output device including a monitor, and causing the monitor to display a first user interface for selecting the image data included in the search result (Refer to para [036] where the Examiner is referring to the “visual query server system” to equate with a first user interface; “The client system 102 presents the one or more search results to the user. The results may be presented on a display, by an audio speaker, or any other means used to communicate information to a user. The user may interact with the search results in a variety of ways. In some embodiments, the user's selections, annotations, and other interactions with the search results are transmitted to the visual query server system 106 and recorded along with the visual query in a query and annotation database 116. Information in the query and annotation database can be used to improve visual query results. In some embodiments, the information from the query and annotation database 116 is periodically pushed to the parallel search systems 112, which incorporate any relevant portions of the information into their respective individual databases 114.”).
Regarding Claim 20: Petrou discloses processing of executing the instructions to output the search result to an output device including a monitor, and processing of causing the monitor to display a first user interface for selecting the image data included in the search result (Refer to para [036] where the Examiner is referring to the “visual query server system” to equate with a first user interface; “The client system 102 presents the one or more search results to the user. The results may be presented on a display, by an audio speaker, or any other means used to communicate information to a user. The user may interact with the search results in a variety of ways. In some embodiments, the user's selections, annotations, and other interactions with the search results are transmitted to the visual query server system 106 and recorded along with the visual query in a query and annotation database 116. Information in the query and annotation database can be used to improve visual query results. In some embodiments, the information from the query and annotation database 116 is periodically pushed to the parallel search systems 112, which incorporate any relevant portions of the information into their respective individual databases 114.”).

Regarding Claim 3: Petrou discloses at least one processor (Refer to para [146]; “Each of the methods described herein may be governed by instructions that are stored in a non-transitory computer readable storage medium and that are executed by one or more processors of one or more servers or clients. The above identified modules or programs (i.e., sets of instructions) need not be implemented as separate software programs, procedures or modules, and thus various subsets of these modules may be combined or otherwise re-arranged in various embodiments. Each of the operations shown in FIGS. 5-10 may correspond to instructions stored in a computer memory or non-transitory computer readable storage medium.”): is configured to execute the instructions to: calculate a similarity degree between a face detected from the image data and a face of a person included in the target image and the auxiliary image group (Refer to para [129]; “A facial recognition search application 920 including a visual identifier module 924 for identifying potential image 

Regarding Claim 11: Petrou discloses calculating a similarity degree between a face detected from the image data and a face of a person included in the target image and the auxiliary image group (Refer to para [129]; “A facial recognition search application 920 including a visual identifier module 924 for identifying potential image matches that potentially match a facial image in the query, a personal identifier module 926 for identifying persons associated with the potential image matches, and a social connection metrics module 928 for retrieving person-specific data comprising metrics of social connectivity to the requester (and/or another person in the image), and a ranking module 930 for generating a ranked list of identified persons in accordance with metrics of visual similarity between the facial image and the potential matches as well as in accordance with social connection metrics.”) and determining whether the search target person is captured in the image data, based on the similarity degree calculated for the target image and the auxiliary image group (Refer to para [130]; “A facial image database 114-A, which is searched to find the images that potentially match a facial image in a query, includes one or more image sources such as social network images 932, web album images 934, photo sharing images 936, and previous query images 938. The image sources used in response to a particular query are identified in accordance with data regarding the requester. In some embodiments, they include only images in accounts belonging to or associated with the requester, such as social networking accounts of the requester, web albums of the requester, and so on. In other embodiments the sources include images belonging to or associated with other people with whom the requester is socially connected, e.g., people with a direct connection to a requester on a social graph. Optionally, the facial image database 114-A includes images of famous people 940. In some embodiments, the facial image database includes facial images obtained from external sources, 

Regarding Claim 17: Petrou discloses processing of calculating a similarity degree between a face detected from the image data and a face of a person included in the target image and the auxiliary image group (Refer to para [129]; “A facial recognition search application 920 including a visual identifier module 924 for identifying potential image matches that potentially match a facial image in the query, a personal identifier module 926 for identifying persons associated with the potential image matches, and a social connection metrics module 928 for retrieving person-specific data comprising metrics of social connectivity to the requester (and/or another person in the image), and a ranking module 930 for generating a ranked list of identified persons in accordance with metrics of visual similarity between the facial image and the potential matches as well as in accordance with social connection metrics.”) and processing of determining whether the search target person is captured in the image data, based on the similarity degree calculated for the target image and the auxiliary image group (Refer to para [130]; “A facial image database 114-A, which is searched to find the images that potentially match a facial image in a query, includes one or more image sources such as social network images 932, web album images 934, photo sharing images 936, and previous query .
Allowable Subject Matter
Claims 4-6, 8, 12, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10560626 B2
US 20180322147 A1
Qin (US 20160371305 A1) discloses “if the user uploads an image of a face of a lost person as the target picture, he should enter the shooting time (e.g. 2013.5.4) of the face image at the same time, and then the picture search server may determine the suitable first time interval (e.g. 2012-2014) according to the shooting time of the target picture as a search time interval, such that the identifying pictures having the shooting time within the search time interval are matched with the target picture.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665